                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 1 of 12


                1    DONALD SPECTER – 083925                  MICHAEL W. BIEN – 096891
                     STEVEN FAMA – 099641                     JEFFREY L. BORNSTEIN – 099358
                2    MARGOT MENDELSON – 268583                ERNEST GALVAN – 196065
                     PRISON LAW OFFICE                        THOMAS NOLAN – 169692
                3    1917 Fifth Street                        LISA ELLS – 243657
                     Berkeley, California 94710-1916          JENNY S. YELIN – 273601
                4    Telephone: (510) 280-2621                MICHAEL S. NUNEZ – 280535
                                                              JESSICA WINTER – 294237
                5    CLAUDIA CENTER – 158255                  MARC J. SHINN-KRANTZ – 312968
                     DISABILITY RIGHTS EDUCATION              CARA E. TRAPANI – 313411
                6    AND DEFENSE FUND, INC.                   ALEXANDER GOURSE – 321631
                     Ed Roberts Campus                        AMY XU – 330707
                7    3075 Adeline Street, Suite 210           ROSEN BIEN
                     Berkeley, California 94703-2578          GALVAN & GRUNFELD LLP
                8    Telephone: (510) 644-2555                101 Mission Street, Sixth Floor
                                                              San Francisco, California 94105-1738
                9                                             Telephone: (415) 433-6830
               10 Attorneys for Plaintiffs
               11
               12                             UNITED STATES DISTRICT COURT
               13                             EASTERN DISTRICT OF CALIFORNIA
               14
               15 RALPH COLEMAN, et al.,                      Case No. 2:90-CV-00520-KJM-DB
               16               Plaintiffs,                   SEVENTH JOINT UPDATE ON THE
                                                              WORK OF THE COVID-19
               17         v.                                  TASK FORCE
               18 GAVIN NEWSOM, et al.,                       Judge: Hon. Kimberly J. Mueller
               19               Defendants.
               20
               21
               22
               23
               24
               25
               26
               27
               28

[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 2 of 12


                1         This report provides the parties’ seventh COVID-19 Task Force joint update and
                2 covers issues discussed since the sixth joint update filed on October 2, 2020. 1 This report
                3 covers the Thirty-Seventh (October 6) and Thirty-Eighth (October 13) COVID-19 Task
                4 Force meetings (the Task Force did not meet on October 20 or 27), and several small
                5 workgroup meetings between representatives from Defendants and the Special Master’s
                6 team. Unless otherwise indicated, the small workgroup meetings include members of
                7 Defendants’ leadership and the Special Master’s team, and not Plaintiffs. The Special
                8 Master holds meetings with Plaintiffs to update them on the status of the workgroups.
                9 I.      UPDATE REGARDING COVID-19 CASES IN CDCR AND DSH
               10         A.      CDCR’s Report On COVID-19 Cases And Testing.
               11         The following table shows, as of October 28, 2020, CDCR’s report on the total
               12 number of confirmed COVID-19 cases, currently active, resolved to date, currently
               13 hospitalized, hospitalized to date, deaths to date, and the number and percentage of those
               14 cases who are Coleman class members and their level of care.
               15        COVID            Total           MHSDS Patients Only              MHSDS patients
                          Result         Patients                                           as % of total
               16
                       Active           534         178 (174 CCCMS, 3 EOP, 1                   33.3%
               17                                   MHCB)
                       Resolved         13,117      3,477 (3,204 CCCMS, 237 EOP,                 26.5%
               18                                   14 ICF, 12 ACUTE, 10 MHCB)
               19      TOTAL            13,651      3,655 (3,378 CCCMS, 240 EOP,                 26.8%
                       Active +                     14 ICF, 12 ACUTE, 11 MHCB)
               20      Resolved
               21      Currently        15          4 (All CCCMS)                                26.7%
                       Hospitalized
               22      Cumulative       553         183 (156 CCCMS, 27 EOP)                      33.1%
                       Hospitalized
               23
               24
                  1
                    At the June 26, 2020 status conference, the Court directed the parties to file a joint report
               25 with  updates “on the work of the Task Force” by July 15, 2020 and “every two weeks
               26 directing the(ECF
                  thereafter.”        No. 6741.) The Court modified this schedule on August 26, 2020,
                                parties to file COVID-19 Task Force updates every other Friday by 12:00
               27 p.m.,  beginning on August 28, 2020. (ECF No. 6837.) On September 25, 2020, the Court
                  extended the deadline to file the sixth joint update to October 2, 2020 at 12:00 p.m. and
               28 directed that further joint updates be filed every four weeks. (ECF No. 6886.)

                                                                   1
[3641583.10]                      SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 3 of 12


                1       Deaths 2        78          27 (25 CCCMS, 1 EOP, 1MHCB)                 34.6%
                2          CDCR reports the above hospitalization numbers include re-admissions of some
                3 patients who were discharged and then re-admitted. It also reports that the numbers
                4 exclude patients who were COVID-19 positive and admitted to outside hospitals for
                5 reasons other than COVID-19.
                6          According to CDCR, as of October 28, 2020, it had tested 100,218 unique
                7 incarcerated people and formerly incarcerated people, 81,528 of whom are still in CDCR
                8 custody. Of the total number of in-custody prisoners tested, 25,099 or 30.8% of those
                9 tested were part of the MHSDS. CDCR’s rate of tests per 1,000 incarcerated people (832.9
               10 per 1,000) is higher than the rates in California (455.1 per 1,000) and the United States as a
               11 whole (406.0 per 1,000); according to CDCR’s publicly available Population COVID-19
               12 Tracking dashboard reports, as of October 24, 2020, CDCR’s rate of confirmed cases per
               13 1,000 incarcerated people (157.4 per 1,000) is higher than the rates in California (22.9 per
               14 1,000) and the United States (25.9 per 1,000).
               15          As of October 27, 2020, CDCR has designated twenty-two of its thirty-five
               16 institutions as closed to movement of incarcerated people not considered “resolved”
               17 COVID-19 patients. Two of the institutions with Psychiatric Inpatient Programs (“PIPs”)
               18 re-opened since the prior joint update—California Institution for Women re-opened on
               19 October 19, 2020, and California Health Care Facility re-opened on October 12, 2020.
               20 The other three institutions with PIPs remain closed. The closed designation does not
               21 preclude all movement of incarcerated persons. The closed designations for North Kern
               22 State Prison and Wasco State Prison are qualified by an exception for Reception Center
               23 intake, and the closure of the California Correctional Center is qualified by an exception
               24 for resolved cases to transfer to fire camp.
               25
               26
               27   In light of additional information recently received by Plaintiffs showing an additional
                    2
                  class  member death, Defendants are working to obtain updated verified information
               28 regarding   further COVID-19-related deaths.
                                                                   2
[3641583.10]                       SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 4 of 12


                1         B.      DSH Report Regarding COVID-19 Cases and Facilities.
                2         As of October 28, 2020, there were no confirmed positive cases in DSH’s Coleman
                3 patient population. As of October 28, DSH has performed 22,904 tests on a cumulative
                4 total of 5,576 patients across all five hospitals, and a total of 322 patients and 440 staff
                5 have tested positive to date, with a total of 4 patients and 13 staff testing positive in the
                6 past 14 days across the five hospitals.
                7         As of October 23, 2020, DSH-Atascadero is currently open to admissions, has no
                8 Coleman patients showing symptoms, and has one active isolation unit housing three
                9 asymptomatic Coleman patients following their transfers from CDCR.
               10         As of October 23, 2020, DSH-Coalinga is currently open to new admissions, with
               11 four housing units on quarantine. The Coleman treatment unit at DSH-Coalinga, which
               12 had previously been on quarantine from September 8, 2020 to September 24, 2020 was
               13 placed back on quarantine on October 15, 2020 with an estimated reopening date of
               14 October 29, 2020.
               15         As of October 26, DSH-Patton has nine housing units on quarantine including the
               16 Coleman unit, which was placed on quarantine on October 10, 2020 due to carpenters
               17 working on the unit who tested positive. No Coleman patients have tested positive.
               18 II.     UPDATES ON DSH CENSUS, WAITLIST, AND ADMISSIONS
               19         At the Task Force meetings, DSH and CDCR provided their census, waitlist, and
               20 admission reports. Although the Task Force did not meet October 20 or 27, DSH
               21 continued to provide its weekly census, waitlist, and admission reports electronically to the
               22 Plaintiff’s and Special Master for these two weeks. DSH lifted its temporary suspension of
               23 admissions on April 16, 2020. Since that date through October 23, 2020, DSH has
               24 admitted a total of 111 Coleman class members. This includes 17 class members admitted
               25 during the workweek of October 19-23, 2020, and 11 class members during the workweek
               26 of October 12-16, whose transfers had previously been on hold due to the sending CDCR
               27 institution being closed for movement. No admissions occurred during the workweek of
               28 October 5-9. As of October 23, 2020, there were 195 Coleman class members at DSH-

                                                                   3
[3641583.10]                      SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 5 of 12


                1 Atascadero (with 61 available beds), 39 at DSH-Coalinga (with 11 available beds), and 11
                2 at DSH-Patton (with 1 bed on hold for a pending admission, and 18 available beds).
                3         On October 20, 2020, DSH released updated Draft COVID Temporary Guidelines
                4 for Transfer to DSH Inpatient Care. This update to the July 16, 2020 Temporary
                5 Guidelines addresses how DSH and CDCR will handle transfers from closed institutions.
                6         As of October 23, 2020, Defendants report there are 35 patients awaiting admission
                7 to DSH, for an average of 46.7 days for patients with holds and 49.7 days for the active
                8 waitlist (maximum of 113 days). This includes 33 patients awaiting admission to DSH-
                9 Atascadero and DSH-Coalinga, including 20 ICF patients awaiting admission for more
               10 than 30 days. Of the 33 patients awaiting admission to DSH-Atascadero and DSH-
               11 Coalinga, 31 are housed at institutions CDCR has designated as closed to movement due to
               12 COVID-19. There are 2 ICF patients awaiting admission to DSH-Patton who have been
               13 treated in place while awaiting admission for more than 30 days. Defendants also reported
               14 that they anticipated admitting 6 patients during the workweek of October 26-30, 2020, 4
               15 of whom were housed at institutions CDCR has designated as closed to movement due to
               16 COVID-19.
               17 III.    UPDATES ON THE CDCR AND DSH SMALL WORKGROUP
               18         ACTIVITIES.
               19         A.     CDCR Workgroup.
               20         The Special Master’s experts have held small workgroups with CDCR and DSH
               21 leadership, without Plaintiffs or Defendants’ counsel, focused on specific topics. As
               22 discussed further below, these topics included meeting Program Guide requirements,
               23 updating the April 10 and 17, 2020 COVID-19 transfer memoranda, and EOP class
               24 members participating in the Integrated Substance Use Disorder Treatment (ISUDT)
               25 program.
               26         B.     DSH Workgroup.
               27         The DSH small workgroup has met and reported its activities to the Task Force. At
               28 the October 6, 2020 Task Force meetings, DSH reported that no Coleman patients had

                                                                4
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 6 of 12


                1 been admitted to DSH in the prior workweek. At the October 13, 2020 Task Force, DSH
                2 reported that two patients had been admitted on October 12, 2020, and another 15 were
                3 scheduled for potential admission during that week. Ultimately, Defendants report that
                4 eleven patients transferred the week of October 12 and another seventeen transferred the
                5 week of October 19, 2020. DSH confirmed that it is not requiring quarantines for internal
                6 transfers between DSH units, which should allow non-Coleman patients currently housed
                7 in Coleman beds to be quickly transferred out if the Coleman census begins to rise. The
                8 workgroup also discussed the patients waiting for DSH transfer from CDCR institutions
                9 designated as closed.
               10         DSH was concerned about the recent COVID-19 outbreak in SATF on October 26
               11 that produced over 100 positive cases within a 24 hour period. CDCR/CCHCS was
               12 considering transferring 15 identified patients from SATF to DSH on October 27. Initial
               13 reports indicated that the identified patients were not in the SATF Facility where the vast
               14 majority of the infected patients were housed. At the recommendation of CCHCS
               15 leadership, DSH contacted SATF’s Chief Medical Executive to discuss the outbreak in
               16 more detail. The SATF CME stated that he preferred that no patient be transferred to DSH
               17 until there is a clearer understanding of the outbreak. Defendants consulted with the
               18 Special Master’s expert regarding this approach during a small workgroup meeting. Even
               19 though the majority of the positive patients are from one facility, the CME was in the
               20 process of testing workers with teaching or work assignments who provide services to all
               21 the different facilities in SATF.
               22 IV.     UPDATES ON KEY TASK FORCE TOPICS
               23         A.     Returning to Program Guide Requirements; Transfer Guidance.
               24         Defendants reported at the latest Task Force meeting, on October 13, 2020, that
               25 CDCR continued to work on a plan for meeting Program Guide requirements during the
               26 pandemic. Defendants reported that they had created a draft list of Program Guide
               27 requirements to measure. Following the meeting, Defendants shared the draft list with
               28 Plaintiffs showing 12 Program Guide requirements. Defendants report that their next steps

                                                                 5
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 7 of 12


                1 are to consider how to measure these items and then how to mitigate limitations on
                2 Program Guide requirements occasioned by COVID-19.
                3          Defendants again reported that CDCR has continued working on revisions to the
                4 April 10 and 17, 2020 COVID-19 transfer and treatment policies for patients needing
                5 higher levels of care. Defendants have provided a draft to the small workgroup and
                6 received significant input from the Special Master's experts, which has been incorporated
                7 into the most recent complete draft. It has not yet been provided to Plaintiffs, but will be
                8 presented in a Task Force for their review and comment.
                9          B.     Treatment and Programming in the PIPs
               10          At the October 13, 2020 Task Force meeting, Plaintiffs requested an update on the
               11 status of treatment and programming in the PIPs and any efforts to improve care.
               12 Defendants were not aware of the details of this agenda item until the task force meeting
               13 and thus did not have anything to report, but committed to provide an answer at a later
               14 time. A member of the Special Master’s office reported that they are continuing to
               15 participate in a workgroup of individuals from Division of Adult Institutions (DAI) and
               16 California Correctional Healthcare Services (CCHCS) with the goal of increasing out of
               17 cell activities and structured clinical activities in the PIPs.
               18          At the October 13, 2020, meeting, Plaintiffs also noted they had recently sent
               19 several emails on October 8, 2020, regarding concerns about CHCF-PIP relating to
               20 custody, staffing, the use of Maximum Custody, and particularly inadequate suicide watch
               21 and increased prevalence of custody staff performing suicide watch, and the recent
               22 completed suicide of a class member in an Acute unit at CHCF-PIP. Defendants requested
               23 additional information about these reports and committed to follow up with a specific
               24 response. Plaintiffs provided additional information via email later that day.
               25          C.     Psychiatric Inpatient Admissions Unit Policy.
               26          On October 6, 2020 Defendants reported via email that CDCR had begun
               27 implementation of the PIP admissions unit policy and will flex beds according to the draft
               28 plan provided to the Task Force. In response to a question from Plaintiffs regarding least

                                                                    6
[3641583.10]                      SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 8 of 12


                1 restrictive housing (LRH) moves for patients at CHCF, which does not have lower-custody
                2 units, Defendants stated CDCR would endorse patients to a PIP that has a bed that meets
                3 their needs.
                4         At the October 6, 2020 Task Force meeting, Defendants also noted that they were
                5 continuing work on revising the current Movement Matrix and refining the analysis of
                6 which prisons or units are appropriate for movement. Defendants committed to sending a
                7 draft of the updated Movement Matrix to the Task Force for comment.
                8         D.     Decreased Inpatient Referrals During Pandemic
                9         At the October 13, 2020 Task Force, Plaintiffs pointed out that that Acute referrals
               10 remain down by about one third from last year’s pre-pandemic levels, and that ICF, and
               11 MHCB referrals remain down by about half even as instances of self-injurious behavior
               12 remain high. Defendants reported that they had conveyed in a September 30, 2020 email
               13 to the field, and in recent meetings with leadership in the field, the importance of
               14 continuing to refer patients to higher levels of care as needed.
               15         E.     EOP ASU Hub and PSU Certification Process
               16         On September 28, 2020, Defendants circulated a letter to the Task Force regarding
               17 the certification process for EOP ASU Hubs and PSUs. At the October 6, 2020 Task Force
               18 meeting, Defendants explained their proposal to base certifications on their CQIT
               19 Guidebook and to revise the Guidebook and bring those revisions first to the small
               20 workgroup and then the Task Force for feedback. The parties reached no agreement but
               21 will meet and confer again.
               22         F.     Medication Assisted Treatment (MAT) Contacts
               23         On October 8, 2020, Defendants reported that they had discovered through an
               24 internal review that certain MAT contacts for substance use disorder were improperly
               25 added to Defendants’ “Timely Psychiatry Contacts” and “Timely PC Contacts” data
               26 indicators for 2017 to 2019, potentially resetting the timelines for routine contacts with
               27 psychiatrists or primary clinicians. Defendants’ email noted that this practice was
               28 discontinued in March 2020. Defendants noted that they decided not to remove the

                                                                  7
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 9 of 12


                1 contacts in question, which would be a complicated and resource-intensive effort given the
                2 relative scope of the issue reported by Defendants. The number of improperly-added MAT
                3 contacts was 4,442 between 2017 and 2019, but over the last 12 months alone (between
                4 October 1, 2019 and September 30, 2020), there were 1,752,631 primary clinician contacts
                5 and 1,254,116 psychiatry contacts.
                6         At the October 13, 2020 Task Force meeting, Defendants clarified that this data
                7 issue was related to the rollout of the MAT program first at three institutions and later at
                8 any institutions for which MAT had been rolled out by March 2020. Defendants also
                9 clarified that the number of primary clinician contacts and psychiatry contacts in the email
               10 were actually measurements, not contacts, and agreed to send the clarification in writing.
               11 This clarification was sent out on October 29, 2020. Plaintiffs agreed that it is not a good
               12 use of time to correct the data in these indicators, but noted that there may be a need to
               13 make a clarification in the Court’s record. Plaintiffs committed to review and report back
               14 to Defendants regarding their position on any need to clarify the record.
               15         G.     Increased Housing of Class Members in Segregation Settings
               16         Defendants sent an email on October 13, 2020 in advance of the Task Force
               17 meeting responding to Plaintiffs’ September 15, 2020 letter, and questions raised at the
               18 September 29, 2020 Task Force meeting regarding the increasing numbers of class
               19 members being placed in segregation housing and the increasing lengths of stay for class
               20 members in those settings. Defendants’ email attributed these increases to COVID-19
               21 restrictions on movement issued by DAI and the April 2020 mental health temporary
               22 transfer guidance that is currently under revision by Defendants. Defendants’ email stated
               23 that while those revisions are in progress, CDCR is prioritizing movement of individuals
               24 eligible for placement on a mainline yard and noted that as of October 9, 2020, there are
               25 367 MHSDS patients in segregation who are endorsed to a mainline yard, not including
               26 patients who are out to court, on a medical hold, or endorsed to a yard in their current
               27 institution. Defendants’ email also reported that as of October 13, 2020 there are 353 class
               28 members housed in non-MHSDS segregation units, including patients who have not

                                                                  8
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 10 of 12


                1 exceeded the required transfer timeline, and those who are on medical holds or are out to
                2 court. 3 The parties anticipate they will continue to discuss progress on safely transferring
                3 class members out of segregation.
                4         H.     CDCR Mission Changes
                5         At the October 6, 2020 Task Force meeting, the parties discussed CDCR’s October
                6 1, 2020 monthly mission changes letter. The parties discussed the following changes:
                7 CDCR converted California State Prison Corcoran Unit 3B1 from Level IV to Level II
                8 EOP, and deactivated the unit 3A4 Level III EOP housing unit. CDCR deactivated its
                9 Reception Centers at San Quentin State Prison, California Institution for Men, and Deuel
               10 Vocational Institution, including deactivating the Coleman STRH units within those
               11 Reception Centers. CDCR added Corcoran to the list of prisons where CCCMS class
               12 members may be housed at a relatively unrestrictive Minimum Support Facility (MSF).
               13 The other prisons are California Men’s Colony, Mule Creek State Prison, North Kern State
               14 Prison, and Wasco State Prison. CDCR reported that six crisis beds at Pleasant Valley
               15 State Prison remain closed, and 15 beds at California Medical Facility PIP remain closed—
               16 13 due to staffing and two for improved COVID-19 physical distancing. CDCR reported
               17 on telepsychiatry office usage statewide.
               18         At the October 13, 2020 Task Force meeting, the Defendants noted that they are
               19 still in the process of moving some Level IV EOP patients out of Corcoran as a result of
               20 the mission changes there. Some of these patients were endorsed to closed institutions and
               21 will be re-endorsed to open institutions. Also at that meeting, Plaintiffs asked whether the
               22 decommissioning of the Reception Center at San Quentin State Prison had affected
               23 housing of EOP patients in Administrative Segregation there. Defendants replied that it
               24
               25   This information is based on the housing designation in SOMS; however, the STRH beds
                    3
                  at the Reception Centers are not designated as STRH beds. Therefore, it is possible that
               26 some   of the patients noted as MHSDS patients in non-MHSDS segregation may in fact be
                  in the appropriate bed. However, those patients have been included in this number for
               27 complete   transparency.
               28

                                                                 9
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 11 of 12


                1 had not and that EOP patients placed in Administrative Segregation should still transfer to
                2 an EOP Hub within 30 days.
                3         I.     ADA Workers in EOP Dorms (Armstrong/Clark/Coleman).
                4         Some persons with disabilities receive accommodations in the form of assigned
                5 “helpers”—other incarcerated persons who have been trained to assist persons with
                6 disabilities. Some of the people receiving this accommodation are also EOP-level
                7 Coleman class members. In order to prevent the helpers from becoming COVID-19
                8 transmission vectors, CDCR now requires the helpers to be housed together with the
                9 persons receiving the help. Defendants raised the possibility of housing non-EOP helpers
               10 in the EOP program at VSP. The parties conferred about this issue, and Defendants
               11 reported on October 7, 2020 that they had resolved the issue and VSP had assigned EOP
               12 patients in units A1 and A2 to work as ADA helpers.
               13 / / /
               14 / / /
               15 / / /
               16 / / /
               17 / / /
               18 / / /
               19 / / /
               20 / / /
               21 / / /
               22 / / /
               23 / / /
               24 / / /
               25 / / /
               26 / / /
               27 / / /
               28 / / /

                                                                10
[3641583.10]                     SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
                    Case 2:90-cv-00520-KJM-DB Document 6930 Filed 10/30/20 Page 12 of 12


               1          J.    EOP Participation in ISUDT Draft Policy.
               2          At the October 13, 2020 Task Force Meeting, Plaintiffs committed to follow up
               3 with a written clarification of their position on the Integrated Substance Use Disorder
               4 Treatment (ISUDT) policy. Plaintiffs sent this clarification via email on October 20, 2020.
               5 DATED: October 30, 2020                 Respectfully submitted,
               6                                         ROSEN BIEN GALVAN & GRUNFELD LLP
               7
               8                                         By: /s/ Marc J. Shinn-Krantz
               9                                             Marc J. Shinn-Krantz

               10                                        Attorneys for Plaintiffs
               11
                    DATED: October 30, 2020              XAVIER BECERRA
               12                                        Attorney General
                                                         Adriano Hrvatin
               13                                        Supervising Deputy Attorney General
               14
               15                                        By: /s/ Lucas L. Hennes
                                                             Lucas L. Hennes
               16
                                                             Deputy Attorney General
               17
                                                         Attorneys for Defendants
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28

                                                               11
[3641583.10]                    SEVENTH JOINT UPDATE ON THE WORK OF THE COVID-19 TASK FORCE
